Citation Nr: 1722543	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  12-18 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1985 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, denying the claim currently on appeal.

In May 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing is associated with the evidence of record.  

In November 2014, the Board remanded the Veteran's appeal for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  Accordingly, any future consideration of the Veteran's case should be applied to those electronic records.   


FINDINGS OF FACT

A right knee disorder did not manifest in service or for many years thereafter, and current right knee disability is unrelated to service.  Right knee arthritis was not manifested within one year of service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a right knee disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  These notice requirements were accomplished by a letter sent in July 2010, prior to the initial rating decision.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's service treatment records and post-service VA and private treatment records have been associated with the claims file.  The Veteran was afforded VA examination in January 2015.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Applicable Law 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection.  38 C.F.R. § 3.303(b).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (2) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be established on a presumptive basis for certain chronic diseases, such as arthritis, if such diseases are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service may also be established for any disease diagnosed after discharge from service when all of the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).


III.  Analysis 

The Veteran contends that he injured and aggravated his right knee during his military service as a result of a bleacher collapse, a fall off of the back of a truck, and physical training exercises.

According to a January 1984 pre-enlistment note, the Veteran suffered a right knee injury in 1983.  The Veteran was not yet on active duty.  It was noted that the Veteran had no problems with the knee since this injury and examination revealed a full range of motion with no swelling, tenderness, effusion, or instability.  X-rays were also negative.  The Veteran was diagnosed with internal derangement of the right knee.

In regards to the Veteran's military service, the Veteran testified that he aggravated his right knee after falling off of bleachers in May 1985 and as a result of falling off of the back of a truck in September 1986.  Following the May 1985 incident, the Veteran denied any pain except minor pain in his shin.  He also noted headaches and was diagnosed with a mild neck strain.  Following the September 1986 incident, the Veteran was diagnosed with a low back muscle strain.  None of these records reflect complaints or injury associated with the right knee.

Post-service records reflect that in June 2010, the Veteran was seen for complaints of right knee pain at a VA medical facility.  The Veteran reported a 20-year history of right knee pain, stating that he was seen while in boot camp, but was able to finish boot camp.  The Veteran reported going to sick call while in service.   However, it was noted by the physician that there was no mention of knee pain in the record.  X-rays revealed a normal right knee for a person of the Veteran's age; there was a small incidental bone island in the medial femoral condyle.  

In September 2010, in an orthopedic clinic note, the Veteran reported that he may have injured his knee during boot camp 15 to 20 years earlier.  However, he never sought medical attention.  It was noted that a recent magnetic resonance image (MRI) revealed a tear of the posterior horn of the medial meniscus and a deficient ACL of the right knee.  It was also noted that the Veteran had been experiencing worsening knee pain for the past two years.

In an October 2014 orthopedic follow-up note, the option of arthroscopic surgery was offered to the Veteran.

The record contains a private medical report dated in March 2011 from Dr. G.K.  He stated that the Veteran had long-standing instability in his right knee with an anterior cruciate deficient knee documented by X-ray and physical exam.  The doctor also noted that this injury was a chronic problem secondary to an old injury.

The record also contains a private medical report dated in June 2012 from Dr. D.G.  The physician indicated that while the Veteran had a football injury prior to service, this injury apparently healed without much problem.  He went on to state that he felt the Veteran's initial injury was a football injury that was most likely aggravated by multiple episodes of injury in the military including a bleacher collapse, a fall off of the back of a truck, and physical training exercises.  In a private medical report dated in April 2013, Dr. D.G. clarified that the subject information of the June 2012 report was supplied entirely by the Veteran and that he had no way of verifying or denying that information.

The January 2015 VA examination report reflects that the Veteran has current diagnoses of a right knee meniscal tear, a right knee anterior cruciate ligament tear, and right knee joint osteoarthritis.  The examiner concluded that the Veteran's right knee condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  By way of rationale, the examiner stated that while the Veteran had a pre-service injury, pre-entrance evaluations indicated that there were no residual problems with the knee.  Thus, the examiner concluded that the Veteran did not likely have a significant pre-existing injury.  The examiner further opined that there was no indication that the Veteran suffered a knee injury in service since the service treatment records (STRs) were silent for complaints of right knee pain or instability.  Additionally, the May 1985 note, following the bleacher incident, addressed only neck pain and headaches.  The examiner concluded that had the Veteran suffered a right knee injury, it likely would have resulted in significant swelling and difficulty completing boot camp drills.

In this regard, the Board finds the January 2015 opinion to be highly persuasive to the issue at hand.  Here, the January 2015 examiner possesses the necessary education, training, and expertise to provide the requested opinion.  The VA opinion is also shown to have been based on a review of the Veteran's record and is accompanied by a sufficient explanation.  The Board thus finds that the January 2015 VA medical opinions are dispositive of the nexus question in this case.

The Veteran has not demonstrated the medical expertise necessary to provide an opinion as to whether his current disabilities are related to his military service.  See Jandreau v. Nicholson, 492 F. 3d 137 (2007).  As such, the Board assigns no probative value to the Veteran's assertions that his right knee disability is in any way related to his military service.  The Board notes that the Veteran is competent to report such injuries that may have occurred in service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board does not find the Veteran credible in his assertions.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The Board has determined that while the Veteran sought treatment for a shoulder injury following the bleacher incident, he never complained or sought treatment for any right knee pain.  Additionally, there is nothing in the Veteran's file that indicates that he injured his right knee after falling off of the back of a truck or injured his right knee following any physical training exercises.

It is important to point out that the Board does not find that the Veteran's lay statements of in-service injuries lack credibility merely because they are unaccompanied by contemporaneous medical evidence, specifically the lack of notation in the Veteran's service treatment records.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). Rather, the current lay statements are found to lack credibility because they are inconsistent and directly contradict the other lay and medical evidence of record, which show that the Veteran did not report, and was not treated for complaints related to a right knee injury while in-service but sought treatment for several other injuries and ailments during his active military service.

As such, the right knee injuries as described by the Veteran, either due to a bleacher collapse, a fall off of the back of a truck, or physical training exercises, are the type of injuries for which the Veteran would have sought treatment, had they occurred.  This conclusion is based on the Veteran's descriptions of the in-service incidents as being severe, on the Veteran's assertions that his right knee has continuously bothered him for decades following service, and on the nature of the complaints for which the Veteran did seek treatment at the time of the incidents and during service.  In light of the above, the Board finds that the absence of evidence of injuries to the right knee in service serves as affirmative evidence that these injuries did not, in fact, occur.  See Kahana v. Shinsiki, 24 Vet. app. 248, 440 (2011) (Lance. J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows a reasonable inference to be drawn by the Board as factfinder).

Accordingly, any lay assertions from the Veteran on in-service right knee injuries are less credible than the objective medical evidence of record, which directly contradicts such lay statements, by demonstrating no in-service right knee injury or symptomatology.  Hence, the Board finds the medical and lay evidence contained in the service treatment records to be a more accurate, reliable and probative account of what the Veteran was experiencing at that time, than the Veteran's subsequent statements of in-service right knee injuries and resulting symptoms.

Similarly, the Board cannot afford probative weight to the Veteran's private medical records.  Specifically, the Board gives no probative weight to the March 2011 private medical record issued by Dr. G.K. because it merely references a diagnosis, but does not include an opinion as to the nature or etiology of the Veteran's disability.

Additionally, the Board gives no probative weight to the June 2012 report and April 2013 supplemental report issued by Dr. D.G.  Because Dr. D.G. primarily relies on the Veteran's self-reported lay history of having sustained injury to his right knee in service, which, as discussed above, lacks credibility, his 2012 and 2013 reports amount to no more than medical opinions premised upon unsubstantiated accounts of a claimant and likewise are of no probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a medical opinion when it is based exclusively upon the recitations of a claimant).

In regards to continuity of symptoms, the Board finds that the Veteran's right knee disorder was properly afforded such consideration, as arthritis is one of the enumerated conditions in 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (2013).  However, due to the finding that there is no credible or probative evidence of an in-service injury to the Veteran's right knee or in-service symptoms of a right knee disorder, service connection based on continuity of symptomatology is not warranted.

Lastly, there is no evidence of record that the Veteran's right knee arthritis was manifested within one year of separation from service.  See 38 C.F.R. § 3.307(a), 3.309(a).  Instead, the evidence of record shows that the Veteran was not treated for his right knee until 2010, more than 20 years after discharge from service.

In reaching these conclusions the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet App. 49 (1990).


ORDER

Entitlement to service connection for a right knee disorder is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


